Citation Nr: 0716102	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-41 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to April 10, 2003 for 
a grant of service connection for a left wrist disability, 
now characterized as carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1956 until 
December 1959 and from June 1962 to March 1964.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for residuals of a fracture of the left thumb on August 14, 
1998, more than one year following separation from service, 
and in a statement dated in October 1998 he made reference to 
left wrist pain associated with his service injury.

2.  A VA medical dated in August 1998 contained an assessment 
of an old injury of the left wrist and report x-ray evidence 
of an old bone graft [performed during service] and decreased 
grip strength of the left hand.

3.  The veteran's August 14, 1998 claim and the available 
medical evidence constituted an informal claim for service 
connection for a left wrist disorder.

4.  A rating decision dated in September 2001 granted service 
connection for residuals of a fracture of the left thumb, but 
did not address the matter of service connection for a left 
wrist disorder as a residual of the fracture of the left 
thumb.

5.  A rating decision dated in April 2004 granted service 
connection for a left wrist disability, characterized as 
carpal tunnel syndrome, from April 10, 2003.

6.  The veteran's August 14, 1998 claim for service 
connection for a left wrist disorder was pending and 
unadjudicated at the time of the September 2001 rating 
decision.


CONCLUSION OF LAW

The requirements for an effective date of August 14, 1998 for 
the award of service connection for a left wrist disability, 
now characterized as carpal tunnel syndrome of the left 
wrist, have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The Board observes that the 
veteran was not provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in connection with his current claim.  The 
Board finds that the lack of such notice is clearly 
prejudicial to the veteran, but since, as will be explained 
below, this decision grants the benefit sought by the veteran 
on appeal, that this error has been rendered harmless by this 
decision.  Also, the Board need not address the duty to 
assist since this decision grants the effective date sought 
by the veteran on appeal.  Consequently, the Board will 
address the merits of the veteran's claim.

The veteran and his representative contend that the effective 
date for the grant of service connection for a left wrist 
disability, now characterized as carpal tunnel syndrome of 
the left wrist, should be August 14, 1998, the date he filed 
a claim for service connection for residuals of a left thumb 
fracture.  It is point out that the veteran submitted a 
statement dated in October 1998 in which he made reference to 
left wrist pain and that VA medical records reflect treatment 
for the left wrist as far back as August 1998.  It is argued 
that the veteran's August 1998 claim constituted an informal 
claim for service connection for a left wrist disorder that 
was not addressed by the April 2004 rating decision that 
granted service connection for a left wrist disorder an 
assigned an effective date of April 10, 2003. 

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  "Claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).  This is necessary because generally, the effective 
date of an award of disability compensation based on an 
original claim shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, if a claim is 
received within one year after separation from service, the 
effective date of an award of disability compensation shall 
be the day following separation from service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A review of the evidence of record discloses that the veteran 
filed an initial claim for service connection for residuals 
of a fracture of the left thumb on August 14, 1998, more than 
one year following his separation from service.  This claim 
was granted by a rating decision dated September 2001, with a 
noncompensable evaluation assigned from December 6, 2000.  A 
rating decision dated in September 2002 subsequently 
increased the evaluation for the veteran's left thumb 
disability to 10 percent from August 14, 1998, the date of 
the veteran's initial claim for service connection for 
residual of a fracture of the left thumb.

In connection with the veteran's August 1998 claim, a 
statement from the veteran dated in October 1998 was received 
in which he recounted the symptomatology he reported he 
experience since the fracture of his left thumb during 
service, including problems with his left wrist.  Also 
associated with the claims file at the time of the September 
2001 rating decision that granted service connection for 
residuals of a fracture of the left thumb were VA medical 
records dated in August 1998.  One record concluded with an 
assessment of a previous crush injury of the left thumb with 
a bone graft retrieved from the left wrist, and another 
concluded with an assessment an old injury of the left wrist.  
That record noted x-ray evidence of an old bone graft of the 
left wrist and decreased grip strength of the left hand.

The Board finds that the veteran's August 1998 claim can be 
viewed as an informal claim for service connection for a left 
wrist disability.  In the Board's opinion, the October 1998 
statement from the veteran, when viewed in connection with 
the VA medical evidence dated in August 1998 put the issue of 
service connection for a left wrist disorder before the VA.  
This is particularly true when the veteran filed a claim for 
service connection for "residuals of a fracture of the left 
thumb," rather than for a particular disorder of his left 
thumb.  This informal claim was not addressed in the 
September 2001 rating decision that granted service 
connection for residuals of a fracture of the left thumb, and 
remained pending and unadjudicated at the time of the April 
2004 rating decision that granted service connection for a 
left wrist disability from April 10, 2003.

The Board does acknowledges that the April 2004 rating 
decision granted service connection for carpal tunnel 
syndrome of the left wrist and that the medical evidence does 
not appear to demonstrate that carpal tunnel syndrome was 
present when the veteran filed his claim for service 
connection in August 1998.  Nevertheless, the medical 
evidence dated from August 1998 showed the presence of a left 
wrist disability, and having found that the veteran filed an 
informal claim for service connection of a left wrist 
disability in August 1998, the Board concludes that the 
veteran is entitled to an effective date of August 14, 1998 
for the grant of service connection for a left wrist 
disability, now characterized as carpal tunnel syndrome of 
the left wrist.  

The Board has also reviewed the record to determine whether 
any earlier statement or evidence dated prior to August 14, 
1998 may be construed as an informal claim for service 
connection for a left wrist disorder.  However, the August 
14, 1998 claim from the veteran represented the first claim 
he filed for service connection for residuals of a fracture 
of the left thumb and there is no communication that could be 
construed as representing an informal claim for service 
connection for a left wrist disability prior to that date.  
Since the August 14, 1998 claim represented the veteran 
initial claim for service connection for a left wrist 
disability and was received more than one year following 
separation from service, an effective date prior to August 
14, 1998 is not warranted.


ORDER

Subject to the provision governing the award of monetary 
benefits, an effective date of August 14, 1998 for the grant 
of service connection for a left wrist disability, now 
characterized as carpal tunnel syndrome, is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


